Title: To Thomas Jefferson from William Short, 30 September 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Sep. 30—08
                  
                  I ask your permission to present to you a particular friend of mine, Mr Geo: Harrison of this City. He purposes making an excursion to Washington & will be accompanied by his Lady. Mr Harrison’s own respectability & situation would have insured him the opportunity of paying his respects to you in person—But it is peculiarly my desire to be the chanel of introducing to you a most estimable & amiable menage, to whom I am under real obligation for unceasing civilities of every kind during the several years of my residence near them, & under whose hospitable roof I have been domesticated for the whole of that time.   I am sure I need say nothing more; & I will only add assurances of the invariable sentiments with which I am, Dear Sir, your friend & servant
                  
                     W: Short 
                     
                  
               